                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cv-00150-RJC-DSC

JARED MODE, on behalf of himself     )
and all others similarly situated,   )
                                     )
            Plaintiffs,              )
                                     )
      vs.                            )
                                     )                    ORDER
                                     )
S-L DISTRIBUTION COMPANY,            )
LLC, S-L DISTRIBUTION                )
COMPANY, INC., and S-L ROUTES, )
LLC,                                 )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court on Defendants, Counterclaim-

Plaintiffs, and Third-Party Plaintiffs S-L Distribution Company, LLC, S-L

Distribution Company, Inc., and S-L Routes, LLC (“S-L”), Opt-In Plaintiff and

Counterclaim-Defendant Jim McAlister (“McAlister”), and Third-Party Defendant

McAlister Distributing Inc.’s Joint Motion to Dismiss with Prejudice, (Doc. No. 132);

and S-L, Opt-In Plaintiff and Counterclaim-Defendant Walid Bayoumi (“Bayoumi”),

and Third-Party Defendant Snack It Now, LLC’s Joint Motion to Dismiss With

Prejudice, (Doc. No. 133).

      Based upon the record and the prior proceedings in this matter, the Court

GRANTS the Joint Motions, (Doc. Nos. 132, 133), and ORDERS that:

   1. McAlister and Bayoumi’s claims against S-L in the above-captioned action,

                                         1
   (Doc. Nos. 1, 21), including those brought under the Fair Labor Standards Act,

   are dismissed with prejudice;

2. S-L’s counterclaims against McAlister and Bayoumi in the above-captioned

   action, (Doc. No. 25), are dismissed with prejudice; and

3. S-L’s third-party claims against McAlister Distributing Inc., a North Carolina

   Corporation, (Doc. No. 54), and against Snack It Now, LLC, a Georgia limited

   liability company, (Doc. No. 56), are dismissed with prejudice.

SO ORDERED.


                                          Signed: October 29, 2018




                                      2
